DETAILED ACTION
Claim Objections
Claims 1, 3, 4, and 8 are objected to because of the following informalities:  
Regarding claim 1, in line 8, “said elongated extension” should be “said elongated body section”.
Regarding claim 3, in line 3, “body” should be “body section”.
Regarding claim 4, in line 2, “body” should be “body section”.
Regarding claim 8, in line 2, “the distal section” should be “the distal end”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2-17 depend, it is unclear what plane the wing section should extend substantially the same as.  For the purpose of examination, it is assumed the wing section extends on a substantially same plane as the body section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0292696 (Chantelot).
Regarding claim 1, Chantelot discloses a wrist implant (see marked-up Fig. 1 below and paragraph [0138]) comprising: a body section (see marked-up black box outline below) wherein the body section is elongated (elongated along the longitudinal extension, see marked-up Fig. 1 below), wherein the body section has a first end and a distal end along the longitudinal extension of the body section (see marked-up Fig. 1 below); an elongated opening (4) positioned adjacent to the first end in the body section (see marked-up Fig. 1 below); at least one wing section (see marked-up Fig. 1 below) extending on a substantially same plane (wing section extends on substantially the same plane as at least the distal end of the body section, see marked-up Fig. 1 below) the at least one wing section coupled to the body section and extending substantially transverse to the elongated longitudinal extension of the body section (see marked-up Fig. 1 below); at least one opening in said elongated extension (see marked-up Fig. 1 below); and at least one opening positioned in the distal end of the body section (see marked-up Fig. 1 below).

    PNG
    media_image1.png
    605
    1190
    media_image1.png
    Greyscale

Regarding claim 2, Chantelot discloses wherein the body section extends along a plane (see marked-up Fig. 1 and Fig. 8; at least a portion of body section extends along a plane).
Regarding claim 3, Chantelot discloses further comprising at least one additional opening extending substantially transverse to the plane of the body (see marked-up Fig. 1; opening in wing section extends substantially transverse to a plane of the body).
Regarding claim 4, Chantelot discloses further comprising at least one additional opening positioned in the body (see marked-up Fig. 1 above).
Regarding claim 5, Chantelot discloses wherein said at least one additional opening is positioned adjacent to the distal end of the body section (see marked-up Fig. 1 above).
Regarding claim 6, Chantelot discloses further comprising at least one additional wing section coupled to the body section (see marked-up Fig. 1 above).
Regarding claim 7, Chantelot discloses further comprising at least one hole positioned in said at least one additional wing section (see marked-up Fig. 1 above; each wing section includes at least one hole).
Regarding claim 8, Chantelot discloses wherein said at least one opening positioned in the distal section is angled substantially transverse to an extension of the plane of the body section (see marked-up Fig. 1; the opening in the distal end of the body section is angled substantially transverse to the body section located in spatula 3B, which extends from the plane of the body section located in strip 3A; alternatively, the distal end opening is angled substantially transverse to a width of a rim which surrounds the opening and which extends from a plane of the body section).
Regarding claim 10, Chantelot discloses wherein said at least one elongated opening is beveled (see paragraph [0102] and Fig. 11; bevel formed by inclined bearing plane 14).
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0281543 (Orbay).
Regarding claim 1, Orbay discloses a wrist implant (see marked-up Fig. 13A below and paragraph [0003]) comprising: a body section (see marked-up black box outline below) wherein the body section is elongated (elongated along the longitudinal extension, see marked-up Fig. 13A below), wherein the body section has a first end and a distal end along the longitudinal extension of the body section (see marked-up Fig. 13A below); an elongated opening (see marked-up Fig. 13A below) positioned adjacent to the first end in the body section (see marked-up Fig. 13A below); at least one wing section (see marked-up Fig. 13A below) extending on a substantially same plane (wing section extends on substantially the same plane as at least the first end of the body section, see marked-up Fig. 13A below and Figs. 13B and 13C) the at least one wing section coupled to the body section and extending substantially transverse to the elongated longitudinal extension of the body section (see marked-up Fig. 13A below); at least one opening in said elongated extension (see marked-up Fig. 13A below); and at least one opening positioned in the distal end of the body section (see marked-up Fig. 13A below).

    PNG
    media_image2.png
    752
    1270
    media_image2.png
    Greyscale

Regarding claim 2, Orbay discloses wherein the body section extends along a plane (see marked-up Fig. 13A and Figs. 13B and 13C; at least a portion of body section extends along a plane).
Regarding claim 3, Orbay discloses further comprising at least one additional opening extending substantially transverse to the plane of the body (see marked-up Fig. 13A; opening in wing section extends substantially transverse to a plane of the body).
Regarding claim 4, Orbay discloses further comprising at least one additional opening positioned in the body (see marked-up Fig. 13A above).
Regarding claim 5, Orbay discloses wherein said at least one additional opening is positioned adjacent to the distal end of the body section (see marked-up Fig. 13A above).
Regarding claim 6, Orbay discloses further comprising at least one additional wing section coupled to the body section (see marked-up Fig. 13A above).
Regarding claim 7, Orbay discloses further comprising at least one hole positioned in said at least one additional wing section (see marked-up Fig. 13A above; each wing section includes at least one hole).
Regarding claim 8, Orbay discloses wherein said at least one opening positioned in the distal section is angled substantially transverse to an extension of the plane of the body section (see marked-up Fig. 13A; the distal end opening is angled substantially transverse to a width of a rim which surrounds the opening and which extends from a plane of the body section).
Regarding claims 9 and 10, Orbay discloses wherein said at least one opening in said distal end and said at least one elongated opening are beveled (see paragraph [0064] and Fig. 13C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chantelot in view of U.S. Patent Application Publication No. 2018/0055549 (Ryu).
Regarding claim 9, Chantelot is silent as to wherein said at least one opening in said distal end is beveled. However, Ryu discloses a bone fusion plate (202) that includes openings (204-212), wherein each opening is beveled (see paragraph [0030]; countersink 214 and/or tapered portion 216 make each opening beveled).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the opening in the distal end beveled as suggested by Ryu in order to prevent the head of a fastener inserted into the opening from sticking out above the opening and to limit the trajectory of the fastener (see Ryu, paragraphs [0024] and [0030]).
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chantelot or Orbay.
Regarding claims 11-18, Chantelot and Orbay fail to explicitly disclose wherein the body section is configured to be coupled to a capitate bone; wherein the body section is configured to be coupled to the hamate; wherein the body section is configured to be coupled to the lunate; wherein the body section is configured to be coupled to the triquetrum; wherein the body section is configured to couple the capitate to the hamate; wherein the body section is configured to couple the capitate to the lunate; wherein the body section is configured to couple the capitate to the triquetrum; and wherein the body section is configured to couple the capitate to the hamate, the lunate, and the triquetrum.  However, Orbay discloses that its implant may be sized and shaped as needed for treatment of the wrist (see paragraphs [0003] and [0016]), and Chantelot discloses that its implant is generally usable to promote osteosynthesis of bone fragments, or otherwise reinforce and repair bone (see paragraphs [0002], [0005], and [0149]).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to configure the body section of the implants of Chantelot and Orbay to be coupled to the bones recited in claims 11-18, as Chantelot and Orbay each suggest their bone plate implants can be coupled to various bones to facilitate healing of those bones as desired by the user.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773